Title: John Mackey to Thomas Jefferson, 1 May 1816
From: Mackey, John
To: Jefferson, Thomas


          
            Mr Jefferson—
             Philadelphia, May 1st 1816.
          
          On the 18th day of last month, I addressed a packet to you, containing desultory views of education: and my motive for addressing those views to you was manifested in the concluding paragraph. If now you are not disposed to employ your influence and authority for promoting a circulation of those views in print, be pleased to send the Manuscript to me, at No 42, Union Street, Philadelphia.
          I am the person who superintended the erection of the Works at Harper’s Ferry; and am now engaged in the business of a schoolmaster.
          
            With much respect,
            John Mackey
          
        